       Case 2:20-cr-00227-TLN Document 13 Filed 04/06/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   MIA CRAGER, SBN 300172
     Assistant Federal Defenders
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5
     Attorneys for Defendant
 6   BRIAN TURNER

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10      UNITED STATES OF AMERICA,               )   Case No. 2:20-CR-227-TLN
                                                )
11                     Plaintiff,               )   STIPULATION AND ORDER TO AMEND
                                                )   CONDITIONS OF RELEASE
12
                           v.                   )
13                                              )   Judge: Hon. Carolyn K. Delaney
                 BRIAN TURNER,                  )
14                                              )
                      Defendant.                )
15                                              )
16
             IT IS HEREBY STIPULATED and agreed by and between Acting United States
17
     Attorney Phillip Talbert, through Assistant United States Attorney Jill Thomas, counsel for
18
     Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender Mia
19
     Crager, counsel for Mr. Turner, that Condition #13 be amended to permit Mr. Turner to spend
20
     the day with his son on his son’s birthday, April 10. 2021.
21
             Mr. Turner was released on January 27, 2021 on conditions following his initial
22
     appearance in the Central District of California. See Dkt. 4. He made his initial appearance in
23
     this district out of custody on February 12, 2021. See Dkt. 5, 6. Mr. Turner has been compliant
24
     with conditions. With the agreement of Pretrial Services, the parties hereby stipulate that Special
25
     Condition #13 (Dkt. #6) be modified temporarily to allow Mr. Turner to attend his son’s birthday
26
     and to spend the day with his son:
27
                     You must remain inside your residence at all times except for
28                   employment; education; religious services; medical, substance
      Stipulation and [Proposed] Order to            -1-
      Amend Conditions of Release
       Case 2:20-cr-00227-TLN Document 13 Filed 04/06/21 Page 2 of 3


 1                   abuse, or mental health treatment; attorney visits; court appearances;
                     court ordered obligations; or other essential activities pre-approved
 2                   by the pretrial services officer. Essential activities include haircuts,
                     DMV appointments, banking needs, or other activities that cannot
 3
                     be completed by another person on your behalf. On April 10, 2021,
 4                   you may be outside your residence between the hours of 8am
                     and 8pm in order to be with your son.
 5
 6
                                                    Respectfully submitted,
 7
                                                    HEATHER E. WILLIAMS
 8                                                  Federal Defender
 9   Date: April 5, 2021                            /s/ Mia Crager
                                                    MIA CRAGER
10                                                  Assistant Federal Defender
                                                    Attorneys for Defendant
11                                                  BRIAN TURNER
12
13
     Date: April 5, 2021                            PHILLIP TALBERT
14                                                  Acting United States Attorney

15                                                  /s/ Jill Thomas
                                                    JILL THOMAS
16                                                  Assistant United States Attorney
17                                                  Attorney for Plaintiff

18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to              -2-
      Amend Conditions of Release
       Case 2:20-cr-00227-TLN Document 13 Filed 04/06/21 Page 3 of 3


 1                                                ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated: April 6, 2021
                                                        _____________________________________
 8
                                                        CAROLYN K. DELANEY
 9                                                      UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to              -3-
      Amend Conditions of Release
